Case: 19-111   Document: 29    Page: 1    Filed: 03/07/2019




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        In re: THE CHAMBERLAIN GROUP, INC.,
                         Petitioner
                  ______________________

                        2019-111
                 ______________________

    On Petition for Writ of Mandamus to the United
States Court of International Trade in No. 1:19-cv-00017,
Judge Jennifer Choe-Groves.
                 ______________________

                     ON PETITION
                 ______________________

   Before NEWMAN, MOORE, and STOLL, Circuit Judges.
PER CURIAM.
                       ORDER
    The Chamberlain Group, Inc. seeks a writ of manda-
mus that would vacate the temporary restraining order
(TRO) entered by the United States Court of Internation-
al Trade (CIT) on February 11, 2019. * The International


    * The petition also sought an order directing the CIT
“not [to] proceed further with the adjudication of Cham-
berlain’s patent rights without according Chamberlain
full party-intervenor status.” However, after the petition
Case: 19-111      Document: 29    Page: 2   Filed: 03/07/2019




2                         IN RE: THE CHAMBERLAIN GROUP, INC.




Trade Commission supports the petition. One World
Technologies, Inc. opposes, as do the United States, the
Department of Homeland Security, Customs and Border
Protection, and the Acting Commissioner of Customs.
Having considered the papers, the court deems it the
appropriate course here to deny the mandamus petition
with the understanding that the jurisdictional issues will
be timely resolved.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                  FOR THE COURT

      Mar 7, 2019                /s/ Peter R. Marksteiner
        Date                      Peter R. Marksteiner
                                  Clerk of Court
s32




was filed, the CIT granted Chamberlain’s motion to
intervene and fully participate as a party in the case.